Citation Nr: 9926815	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  95-36 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether specially adapted housing grant funds may be paid to 
the veteran's widow.


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965, and from December 1976 to June 1993.  He died in June 
1994.  The appellant is the veteran's surviving spouse. 

By an October 1994 decision, the RO denied the appellant's 
claim that a $38,000 specially adapted housing grant (which 
had been awarded to the veteran) should be paid to her.  In 
February 1997, the Board denied the appellant's claim; and 
she appealed this decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a March 1999 joint motion to the 
Court, the parties (the VA Secretary and the appellant's 
attorney) asked that the Board's February 1997 decision be 
vacated and the case remanded for further action; by a March 
1999 order, the Court granted the motion.


REMAND

During the pendency of the appellant's appeal to the Court, 
numerous documents which are relevant to her claim, including 
a 1994 escrow agreement, became disassociated with the claims 
file.  It is not altogether clear where such documents are, 
but there are indications (in the claims file) that they may 
be at the RO, and contained in a separate folder which 
specifically relates to the matter of the specially adapted 
housing grant.  It is noted that the Board's own attempts to 
locate such documents, through administrative channels, have 
been fruitless; as such, a remand to the RO to obtain the 
records is required.

Accordingly the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any outstanding 
documents relating to the claim for a 
specially adapted housing grant in this 
case.  This includes any specially 
adapted housing folder (which may be 
called a "loan file") and any loose 
records.  

2.  On remand, the appellant may submit 
additional evidence and argument in 
support of her claim.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
Thereafter, the RO should review the 
appellant's claim.  If the claim remains 
denied, then a supplemental statement of 
the case should be issued to the 
appellant and her attorney.  Then, the 
case should be returned to the Board for 
further appellate review. 


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

